REQUESTED BY: Robert J. Keller Probation Administrator
Whether the counties or the state should bear the cost of providing probation offices with office equipment, furniture, and other necessary supplies.
Our analysis of Neb.Rev.Stat. § 29-2259 (Cum. Supp. 1986) indicates that the counties must bear these expenses.
You have asked whether the counties or the state must bear the cost of providing probation offices with office equipment, furniture, and other supplies. Clearly, §29-2259 provides that the counties must provide office space for probation officers while the state must pay their salaries and traveling expenses.
However, the statutory provision as to office expenses and maintenance is at first glance misleading. Section29-2259(1) provides: "The salaries, actual and necessary expenses, and expenses incident to the conduct and maintenance of the office shall be paid by the state."
Although this provision appears to make the state accountable for ordinary office expenses, the statute proceeds to set forth the specific duties of the counties and the state with regard to the operation of probation offices. Concerning the state's monetary obligations, §29-2259(2) states: "The salaries and actual and necessary travel expenses of the service shall be paid by the state." All other expenses are to be borne by the counties, as reflected in § 29-2259(4), which provides: "Each county shall provide office space and necessary facilities for probation officers performing their official duties and shall bear the costs incident to maintenance of such offices, other than salaries and travel expenses." (Emphasis added.)
The intent of the Legislature is clear from the face of the statute. The state is required to pay the salaries and travel expenses of each probation office. The counties, on the other hand, must provide office space and pay for its maintenance as well as all other incidental costs.
Sincerely,
ROBERT M. SPIRE Attorney General
Lisa D. Martin-Price Assistant Attorney General